Case 1:20-cv-00190-DKW-WRP Document 2 Filed 04/30/20 Page 1 of 2               PageID #: 33




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 FRANCIS GRANDINETTI,          )                  CIV. NO. 20-00190 DKW-WRP
 #A0185087,                    )
                               )                  DISMISSAL ORDER
           Plaintiff,          )
                               )
           vs.                 )
                               )
 WALTER J. RODBY, et al.,      )
                               )
           Defendants.         )
 _____________________________ )

       Before the court is pro se prisoner Francis Grandinetti’s Complaint and

 exhibits. Grandinetti complains about the recent and past appointments of counsel

 in his state criminal proceedings in State v. Grandinetti, CR. No. 3PC930000141

 (Haw. 3d Cir. Ct.).

       Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g),1 and

 may not proceed without prepayment of the filing fee unless his pleadings show that

 he was in imminent danger of serious physical injury at the time that he brought this

 action. See Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055 (9th Cir. 2007). The

 record does not support a finding that Grandinetti is or was in imminent danger of


       1
         See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011);
 Grandinetti v. Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v.
 Shimoda, Civ. No. 05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle, Civ. No. 05-
 00692 HG-LEK (D. Haw. 2005).
Case 1:20-cv-00190-DKW-WRP Document 2 Filed 04/30/20 Page 2 of 2                                      PageID #: 34




 serious physical injury when he filed this action or that there is a continuing practice

 that injured him in the past that poses an “ongoing danger.” Id. at 1056. Rather, the

 record shows that Defendant Walter J. Rodby, Esq., was recently appointed to

 represent Grandinetti in his reopened 1993 criminal case, which is now on direct

 appeal. If Grandinetti opposes this appointment of counsel, he must do so in the

 Circuit Court for the Third Circuit, State of Hawaii.

          Grandinetti’s informal request to proceed in forma pauperis, see Compl., ECF

 No. 1 at 27, is DENIED and this action is DISMISSED without prejudice. This

 decision does not prevent Grandinetti from raising his claims in a new action with

 concurrent payment of the civil filing fee. The Clerk is DIRECTED to terminate

 this case. The Court will take no action on documents filed herein beyond

 processing a notice of appeal.

                   IT IS SO ORDERED.
                   DATED: Honolulu, Hawai‘i, April 30, 2020.


                                                    /s/ Derrick K. Watson
                                                    Derrick K. Watson
                                                    United States District Judge




 Grandinetti v. Rodby, et al., No. 1:20-cv-00190 DKW-WRP; 3 Stks 20 dkw (dny IFP dsm); J:\PSA Draft
 Ords\DKW\Grandinetti 20-190 (dsm dny IFP).wpd




                                                            2
